Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recites the limitation " a second end of the stem " in the first three lines.  One should be a first end and the other should be a second end.
Claims 1, 9, and 18 recite the limitation " the wheel axes " in the last five lines.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-8 and 19-20 recite the limitation "The vehicle" in the first line.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 16 recite the limitation "the motor" in the first line.  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation "the axis" in line seven from the bottom.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the stem" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamanu (US 2010/0250040 A1).
	Regarding claim 1, Yamanu (Figures 2, and 17-24) teaches an electric vehicle (coaxial two-wheeled vehicle 10) comprising: a stem (handle 85) having a stem axis (handle 85 centerline); and a base (bottom of handle 85) at a second end of the stem having substantially symmetrical elements opposed across the stem axis with the elements on each side including: a wheel (pair of wheels 13L and 13R) having an axis of rotation, a drive motor (wheel drive units 14L and 14R; Although it is taught in the first embodiment, all embodiments have similar body structure. See paragraph [0156]) connected to the wheel, a platform (step portions 11L and 11R) between the wheel and the stem, a first pivot joint (turning operation portion 75 of the vehicle has a rotation shaft in its base portion) connecting the stem and the platform, and a second pivot joint (the wheel axles) connecting the platform and the wheel; wherein the platforms in a first orientation are substantially perpendicular to the stem axis and in a second orientation are substantially parallel to the stem axis, and the wheel axes are substantially parallel to each other and are substantially perpendicular to the stem axis in the first orientation and the second orientation (Figures 23B and 24B).
	Regarding claim 3, Yamanu (Figure 24A) teaches a handgrip at a second end of the stem opposite the base.
	Regarding claim 7, Yamanu (Figure 2) teaches that the motor is integrated into the wheel.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kakinuma et al. (US 7,717,200 B2) hereinafter, Kakinuma.
	Kakinuma teaches an electric vehicle (coaxial two-wheel vehicle 10) comprising: an elongate stem (handle 15); and a base having symmetrical elements across the stem including: a wheel (pair of wheels 13L and 13R) having an axis of rotation, a motor (pair of wheel drive units 14L and 14R) connected to the wheel, a platform (vehicle body upper member 16 and the vehicle body lower member 17) between the wheel and the stem,13WO 2017/164899PCT/US2016/037981 a stem-to-platform pivot joint (pair of spring bearing portions 16c, 16c and 17c, 17c), and a platform-to-wheel pivot joint (pair of bearing portions 16b, 16b and pair of bearing portions 17b, 17b); wherein the wheel axes are parallel to each other and are perpendicular to the stem in a deployed orientation and a retracted orientation (See Figures 6 and 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanu (US 2010/0250040 A1) in view of Akimoto at al. (US 2012/0166056 A1) hereinafter Akimoto.
	Yamanu (Figure 1) teaches a power-supply storage portion on the top surface of the operation lever bracket 24 containing a control device, and other electronic equipment, as well as a battery 28 (paragraph [0119]). However, Yamanu does not teach the electrical power storage unit and the electronic control unit are disposed within the stem.
	Akimoto (Figure 1) teaches that the electrical power storage unit (batteries or capacitors) are mounted on the stem (support frame 13) and the electronic control unit (control unit 50) is installed in the stem (paragraphs [0098] and [0124]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamanu’s vehicle, in view of Akimito, to accommodate the electrical components within the stem. Doing so would enable folding of stem. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanu (US 2010/0250040 A1) in view of Kastriot (DE 10147263 A1).
	Yamanu teaches the vehicle of claim 1. However, Yamanu does not teach a plurality of forward lights are disposed in a forward-facing surface of the stem.
	Kastriot (Figures 1 and 2) teaches a plurality of forward lights (light-emitting diodes 1) are disposed in a forward-facing surface of the stem.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamanu’s vehicle, in view of Kastriot, with a plurality of forward lights. Doing wo would illuminate a path for the rider at night. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanu (US 2010/0250040 A1) in view of Chen (US 2003/0042058 A1).
	Yamanu teaches the vehicle of claim 3. However, Yamanu does not teach a power control switch electrically connected to the electronic control unit is fixed to the handgrip.
	Chen (Figures 1 and 7) teaches a power control switch (hand control 50 electrically connected to the on-off switch which is connected to the control circuit 60) electrically connected to the electronic control unit is fixed to the handgrip (paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamanu’s vehicle, in view of Chen, to include a control switch fixed to the handgrip. Doing so enable the user to conveniently start/stop the motor.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanu (US 2010/0250040 A1) in view of Delgatty at al. (US 2015/0068828 A1) hereinafter, Delgatty.
	Yamanu (Figures 2, and 17-24) teaches an electric vehicle system comprising: an electric vehicle (coaxial two-wheeled vehicle 10) including: a stem (handle 85) extending along a stem axis (handle 85 centerline), a base (bottom of handle 85) at a first end of the stem having symmetrical elements opposed across the stem axis with the elements on each side including: a wheel (pair of wheels 13L and 13R) rotatably having an axis of rotation, a drive motor (wheel drive units 14L and 14R; Although it is taught in the first embodiment, all embodiments have similar body structure. See paragraph [0156]) connected to the wheel, a platform (step portions 11L and 11R) between the wheel and the stem, a first pivot joint (turning operation portion 75 of the vehicle has a rotation shaft in its base portion) connecting the stem and the platform, and a second pivot joint (the wheel axles) connecting the platform and the wheel; wherein in a first pivoted orientation the platforms are substantially perpendicular to the axis and in a second orientation are substantially parallel to the stem axis, and the wheel axes are substantially parallel to each other and are substantially perpendicular to the stem axis in the first orientation and the second orientation (Figures 23B and 24B).
	However, Yamanu does not teach a charging port integrated into the vehicle; and a charger for the electric vehicle including a housing receiving the vehicle and electrically engaging the charging port.
	Delgatty (Figures 13a and 13b) teaches a charging port integrated into the vehicle (foldable electric vehicle 156); and a charger (charging station 150) for the electric vehicle including a housing receiving the vehicle and electrically engaging the charging port (paragraph [0099]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamanu’s vehicle, in view of Delgatty, with a charging port and a charging station. Doing so enable a user to charge the vehicle battery without removing it from the vehicle.
	Regarding claim 16, Yamanu (Figure 2) in view of Delgatty teaches that the motor is integrated into the wheel.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanu (US 2010/0250040 A1) in view of Delgatty at al. (US 2015/0068828 A1) hereinafter, Delgatty as applied to claim 9 above, and further in view of Akimoto at al. (US 2012/0166056 A1) hereinafter Akimoto.
	Yamanu (Figure 1) in view of Delgatty teaches a power-supply storage portion on the top surface of the operation lever bracket 24 containing a control device, and other electronic equipment, as well as a battery 28 (paragraph [0119]). However, Yamanu in view of Delgatty does not teach the electrical power storage unit and the electronic control unit are disposed within the stem.
	Akimoto (Figure 1) teaches that the electrical power storage unit (batteries or capacitors) are mounted on the stem (support frame 13) and the electronic control unit (control unit 50) is installed in the stem (paragraphs [0098] and [0124]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamanu’s vehicle, in view of Akimito, to accommodate the electrical components within the stem. Doing so would enable folding of stem. 
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Yamanu (US 2010/0250040 A1) in view of Delgatty at al. (US 2015/0068828 A1) hereinafter, Delgatty as applied to claim 9 above, and further in view of Kastriot (DE 10147263 A1).
	Yamanu in view of Delgatty teaches the vehicle of claim 9. However, Yamanu in view of Delgatty does not teach a plurality of forward lights are disposed in a forward-facing surface of the stem.
	Kastriot (Figures 1 and 2) teaches a plurality of forward lights (light-emitting diodes 1) are disposed in a forward-facing surface of the stem.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamanu’s vehicle, in view of Kastriot, with a plurality of forward lights. Doing wo would illuminate a path for the rider at night. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (US 7,717,200 B2) hereinafter, Kakinuma in view of Akimoto at al. (US 2012/0166056 A1) hereinafter Akimoto.
	Kakinuma (Figure 8) teaches a power-supply storage portion on the top surface of the operation lever bracket 24 containing a controller, and other electronic equipment, as well as a battery 38 (Col. 10, Lines 3-29). However, Kakinuma does not teach the electrical power storage unit and the electronic control unit are disposed within the stem.
	Akimoto (Figure 1) teaches that the electrical power storage unit (batteries or capacitors) are mounted on the stem (support frame 13) and the electronic control unit (control unit 50) is installed in the stem (paragraphs [0098] and [0124]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Yamanu’s vehicle, in view of Akimito, to accommodate the electrical components within the stem. Doing so would make pivoting of stem easier. 
Allowable Subject Matter
Claims 2 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach electric vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611